Case 19-01069-JMM       Doc 67    Filed 12/21/19 Entered 12/21/19 14:48:21             Desc Main
                                 Document     Page 1 of 20



   Holly Roark, ISB No. 7143
   ROARK LAW OFFICES
   950 Bannock St. Ste. 1100
   Boise, ID 83702
   Telephone: (208) 536-3638
   Facsimile: (310) 553-2601
   Email: holly@roarklawboise.com

   Proposed Counsel for Debtors/Debtors-in-possession

                         UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF IDAHO – BOISE

   In Re:                                        Case No. 19-01069-JMM

   WILLIAM E. DEMPSEY, II, and                  Chapter 11
   AMY D. DEMPSEY,

   Debtors and Debtors in Possession.

      APPLICATION TO APPROVE EMPLOYMENT OF HOLLY ROARK OF
     ROARK LAW OFFICES AS COUNSEL OF THE DEBTORS/DEBTORS-IN-
    POSSESSION AND NOTICE AND OPPORTUNITY TO OBJECT AND FOR A
                             HEARING

            NOTICE OF APPLICATION TO APPROVE EMPLOYMENT AND
                   OPPORTUNITY TO OBJECT AND FOR A HEARING

   No Objection. The Court may consider this request for an order without further notice or
   hearing unless a party in interest files an objection within 21 days of the date of this
   notice.

   If an objection is not filed within the time permitted, the Court may consider that there is
   no opposition to the granting of the requested relief and may grant the relief without
   further notice or hearing.

   Objection. Any objection shall set out the legal and/or factual basis for the objection. A
   copy of the objection shall be served on the movant.

   Hearing on Objection. The objection party shall also contact the court’s calendar clerk to
   schedule a hearing on the objection and file a separate notice of hearing.




   APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 1
Case 19-01069-JMM          Doc 67    Filed 12/21/19 Entered 12/21/19 14:48:21              Desc Main
                                    Document     Page 2 of 20



       COMES NOW, the Debtors and Debtors-in-Possession, WILLIAM E. DEMPSEY, II, and

AMY D. DEMPSEY (“Debtors” and “applicant”) and move for approval under 11 U.S.C. §327 of

the proposed employment of Holly Roark of Roark Law Offices, as their attorney, as follows:

       1.      The Debtors herein filed a voluntary joint Petition under Chapter 11 of 11

U.S.C. on September 17, 2019.

       2.      No trustee or examiner has been appointed in the Debtor’s Chapter 11 case, nor

have any creditors’ or other official committee been appointed herein at this time.

       3.      On September 17, 2019, the Debtors filed an Application to Employ as counsel

the Law Office of D. Blair Clark, PC. An objection to the application was filed by BrunoBuilt,

Inc. on October 11, 2019, as Docket no. 23. On November 22, 2019, the Law Office of D.

Blair Clark, PC filed a Motion withdrawing its application for employment as Docket no. 49.

On December 4, 2019, the Court entered an order granting the Motion to withdraw the

employment application as Docket No. 63.

       4.      The Debtors now wish to employ Holly Roark of Roark Law Offices, as its

attorney.

       5.      The applicant has selected Roark Law Offices because applicant believes Holly

Roark to be well qualified to represent the Debtors and Debtors-in-possession.

       6.      The professional services that Roark Law Offices is to render are:

               a.     To give Debtors and Debtors-in-possession legal advice with respect to
                      their powers and duties under Chapter 11;

               b.     To take the necessary action to avoid liens as required, and assist the

                      Debtors and Debtors-in-possession in performing their other statutory

                      duties;

               c.     To prepare on behalf of your applicant all necessary applications,

                      answers, orders, reports, and any other legal papers required by the

                      Court;

               d.     Prepare and file all necessary motions;




     APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 2
Case 19-01069-JMM             Doc 67    Filed 12/21/19 Entered 12/21/19 14:48:21             Desc Main
                                       Document     Page 3 of 20



                e.      Prepare and prosecute or defend adversary proceedings as required;

                f.      Interact with creditors and the United States Trustee and all interested

                        parties;

                g.      Assist the Debtors and Debtors-in-possession in the preparation of the

                        Disclosure Statement and Chapter 11 Plan; and

                h.      To perform all other legal services on behalf of your Debtors and

                        Debtors-in-possession herein;

        7.      It is necessary for Debtors and Debtors-in-possession to employ an attorney for

such professional services.

        8.      To the best of Debtors’ knowledge Holly Roark and Roark Law Offices have no

connection with the creditors or any other party in interest or their respective attorneys and

accountants, the United States Trustee or any person employed in the office of the United

States Trustee, except Ms. Roark and Roark Law Offices do represent debtors, trustees and

creditors in various bankruptcy cases in this District. However, such legal services are

unrelated to Ms. Roark’s and Roark Law Offices’ representation in this matter. Ms. Roark and

Roark Law Offices shall not represent any other interested parties in connection with any

matters related to this case.

        9.      Because of the extensive legal services required your applicant desires to

employ Roark Law Offices under a general (postpetition) retainer at the standard hourly rate of
$250.00 per hour plus costs. A motion for an initial postpetition retainer of $7,500.00 to Roark

Law Offices is being filed concurrently herewith.

        10.     On or about December 6, 2019, the Debtors entered into a formal retainer

agreement with Roark Law Offices, subject to the Court approval of this application. No funds

have been deposited with Roark Law Offices. The retainer agreement requests a postpetition

retainer of $7,500.00. This retainer will be security for the Chapter 11 attorney’s fees, costs,

and any legal support staff (though at this time, there is no support staff employed by Roark

Law Offices or Holly Roark).




      APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 3
Case 19-01069-JMM           Doc 67    Filed 12/21/19 Entered 12/21/19 14:48:21             Desc Main
                                     Document     Page 4 of 20



       11.     It is applicants’ understanding that the Law Offices of D. Blair Clark, PC is

currently holding in trust $4,793.00. Subject to any sums the Court may approve for payment

of those funds to D. Blair Clark, PC, applicant requests that any remaining sums in trust be

transferred to Roark Law Offices, to be held in trust and credited toward the $7,500.00

postpetition retainer requested, upon the approval of this application, and approval of the

postpetition retainer to Roark Law Offices. Postpetition services shall be paid upon Court

approval of such amounts.

       12.     To the best of this applicant’s knowledge, neither Holly Roark nor Roark Law

Offices has any connection with the creditors or any other party in interest or their respective

attorneys and accountants, the United States Trustee or any person employed in the office of

the United States Trustee, except as follows: Ms. Roark has provided, and continues to

provide, legal services to creditors and bankruptcy debtors in a myriad of cases throughout the

District of Idaho, and has in the past been counsel to Kathleen McCallister, Chapter 13 Trustee

(through July 31, 2015); however, neither Holly Roark nor Roark Law Offices represents any

other parties in the above captioned case.

       13.     Neither Holly Roark nor Roark Law Offices represents any interest adverse to

Debtors or the estate in the matters upon which it is to be engaged for Debtors and its

employment would be in the best interest of the estate.

       14.     A copy of the written retainer agreement is attached to this Application and is
incorporated by reference as Exhibit “A.” In addition, Ms. Roark’s Declaration is attached

hereto as Exhibit “B” and incorporated by reference.

       15.     A draft proposed Order is also attached as Exhibit “C” and incorporated by

reference.

       WHEREFORE, your applicant prays that its employment of Holly Roark of Roark Law

Offices under general postpetition retainer to represent the Debtors and Debtors-in-possession

in this proceeding under Chapter 11 of said Code to the date of service of the application which

is December 21, 2019.




     APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 4
Case 19-01069-JMM   Doc 67    Filed 12/21/19 Entered 12/21/19 14:48:21   Desc Main
                             Document     Page 5 of 20
Case 19-01069-JMM   Doc 67    Filed 12/21/19 Entered 12/21/19 14:48:21   Desc Main
                             Document     Page 6 of 20




                     RETAINER AGREEMENT
                         EXHIBIT “A”




   APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 6
Case 19-01069-JMM   Doc 67    Filed 12/21/19 Entered 12/21/19 14:48:21   Desc Main
                             Document     Page 7 of 20




EXHIBIT A
Case 19-01069-JMM   Doc 67    Filed 12/21/19 Entered 12/21/19 14:48:21   Desc Main
                             Document     Page 8 of 20




EXHIBIT A
Case 19-01069-JMM   Doc 67    Filed 12/21/19 Entered 12/21/19 14:48:21   Desc Main
                             Document     Page 9 of 20




EXHIBIT A
Case 19-01069-JMM   Doc 67     Filed 12/21/19 Entered 12/21/19 14:48:21   Desc Main
                             Document      Page 10 of 20




EXHIBIT A
Case 19-01069-JMM   Doc 67     Filed 12/21/19 Entered 12/21/19 14:48:21   Desc Main
                             Document      Page 11 of 20




 EXHIBIT A
Case 19-01069-JMM   Doc 67     Filed 12/21/19 Entered 12/21/19 14:48:21   Desc Main
                             Document      Page 12 of 20



        DECLARATION OF PROSPECTIVE
  ATTORNEY FOR DEBTOR/DEBTOR IN POSSESSION
                EXHIBIT “B”




   APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 7
    Case 19-01069-JMM               Doc 67      Filed 12/21/19 Entered 12/21/19 14:48:21             Desc Main
                                              Document      Page 13 of 20



                            DECLARATION1 OF PROSPECTIVE ATTORNEY [FRBP
                                          Rule 2014(a)]

    I, Holly Roark, declare as follows:

              1.        I am a sole proprietor attorney doing business as Roark Law Offices. I have personal

    knowledge of the facts set forth herein and if called as a witness, I could and would testify thereto

    truthfully.

              2.        I am an attorney duly admitted to practice in this Court, to provide legal counsel with

    regards to the above-captioned chapter 11 case.

              3.        On September 17, 2019, the Debtors filed an Application to Employ as counsel the

    Law Office of D. Blair Clark, PC. An objection to the application was filed by BrunoBuilt, Inc. on

    October 11, 2019, as Docket no. 23. On November 22, 2019, the Law Office of D. Blair Clark, PC

    filed a Motion withdrawing its application for employment as Docket no. 49. On December 4, 2019,

    the Court entered an order granting the Motion to withdraw the employment application as Docket

    No. 63.

              4.        The Debtors now wish to employ Holly Roark of Roark Law Offices, as its attorney.

              5.        The applicant has selected me because I have considerable experience in bankruptcy

    and Chapter 11 matters, have confirmed chapter 11 plans, and I am well-qualified to assist the

    Debtors and Debtors-in-possession.

              6.        The professional services that I am to render are:

                               a.        To give Debtor and Debtor-in-possession legal advice with

                               respect to its powers and duties under Chapter 11;

                               b.        To take the necessary action to avoid liens as required, and assist

                               the Debtor and Debtor-in-possession in performing its other statutory

                               duties;


              1
                  This declaration is made under 28 U.S.C. § 1746 in lieu of an affidavit.




EXHIBIT B

            APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 8
   Case 19-01069-JMM            Doc 67     Filed 12/21/19 Entered 12/21/19 14:48:21           Desc Main
                                         Document      Page 14 of 20



                         c.       To prepare on behalf of your applicant all necessary applications,
                         answers, orders, reports, and any other legal papers required by the

                         Court;

                         d.       Prepare and file all necessary motions;

                         e.       Prepare and prosecute or defend adversary proceedings as

                         required;

                         f.       Interact with creditors and the United States Trustee and all

                         interested parties;

                         g.       Assist the Debtor and Debtor-in-possession in the preparation of

                         the Disclosure Statement and Chapter 11 Plan; and

                         h.       To perform all other legal services on behalf of your Debtor and

                         Debtor-in-possession herein;

         7.      It is necessary for Debtor and Debtor-in-possession to employ an attorney for

  such professional services.

         8.      Because of the extensive legal services required your applicant desires to

  employ Roark Law Offices under a general (postpetition) retainer at the standard hourly rate of

  $250.00 per hour plus costs. A motion for an initial postpetition retainer of $7,500.00 to Roark

  Law Offices is being filed concurrently herewith.

         9.      On or about December 6, 2019, the Debtors entered into a formal retainer
  agreement with Roark Law Offices, subject to the Court approval of this application. No funds

  have been deposited with Roark Law Offices. The retainer agreement requests a postpetition

  retainer of $7,500.00. This retainer will be security for the Chapter 11 attorney’s fees, costs,

  and any legal support staff (though at this time, there is no support staff employed by Roark

  Law Offices or Holly Roark).

         10.     It is my understanding that the Law Offices of D. Blair Clark, PC is currently

  holding in trust $4,793.00. Subject to any sums the Court may approve for payment of those

  funds to D. Blair Clark, PC, applicant requests that any remaining sums in trust be transferred


EXHIBIT B
       APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 9
    Case 19-01069-JMM            Doc 67     Filed 12/21/19 Entered 12/21/19 14:48:21            Desc Main
                                          Document      Page 15 of 20



    to Roark Law Offices, to be held in trust and credited toward the $7,500.00 postpetition

    retainer requested, upon the approval of this application, and approval of the postpetition

    retainer to Roark Law Offices. Postpetition services shall be paid upon Court approval of such

    amounts.

             11.    To the best of my knowledge, neither I nor my office have any connection with

    the creditors or any other party in interest or their respective attorneys and accountants, the

    United States Trustee or any person employed in the office of the United States Trustee, except
    as follows: I have provided, and continue to provide, legal services to creditors and bankruptcy

    debtors in a myriad of cases throughout the District of Idaho, and have in the past been counsel

    to Kathleen McCallister, Chapter 13 Trustee (through July 31, 2015); however, neither I nor

    Roark Law Offices represent any other parties in the above captioned case.

             12.    Neither I nor Roark Law Offices represent any interest adverse to Debtor or the

    estate in the matters upon which it is to be engaged for Debtor and its employment would be in

    the best interest of the estate.

             13.    A copy of the written retainer agreement is attached hereto and is incorporated

    by reference as Exhibit “A.”

             14.    A draft proposed Order is also attached as Exhibit “C” and incorporated by

    reference.

             I declare under penalty of perjury under the laws of the United States of America that the

    foregoing is true and correct and that this declaration was executed on December 21, 2019, at Boise,

    Idaho.



                                                                              /s/Holly Roark____________
                                                                               Proposed Counsel for
                                                                               Debtor/Debtor-in-possession




EXHIBIT B

            APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 10
Case 19-01069-JMM   Doc 67     Filed 12/21/19 Entered 12/21/19 14:48:21   Desc Main
                             Document      Page 16 of 20




                                EXHIBIT “C”




   APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 11
 Case 19-01069-JMM       Doc 67     Filed 12/21/19 Entered 12/21/19 14:48:21         Desc Main
                                  Document      Page 17 of 20




                          UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF IDAHO – BOISE

    In Re:                                      Case No. 19-01069-JMM

    WILLIAM E. DEMPSEY, II, and                Chapter 11
    AMY D. DEMPSEY,

    Debtors and Debtors in Possession.

                                          [Proposed]

      ORDER GRANTING APPLICATION TO APPROVE EMPLOYMENT OF HOLLY
              ROARK OF ROARK LAW OFFICES AS DEBTOR’S COUNSEL

             Upon Application of the Debtors praying for approval of employment of Holly

    Roark of Roark Law Offices under general retainer to represent it as Debtors and

    Debtors-in-Possession in the Chapter 11 Bankruptcy herein, and notice appearing proper

    and other good cause appearing,

             IT IS HEREBY ORDERED that the employment of Holly Roark of Roark Law

    Offices as attorney for the Debtors and Debtors-in-Possession is approved pursuant to 11

    U.S.C. § 327.

             IT IS FURTHER ORDERED that this order is effective as of the date of the

    service of the Application, which is December 21, 2019.


    Respectfully submitted:

    ROARK LAW OFFICES


    /s/ Holly Roark
    Proposed counsel for Debtors/Debtors-in-Possession




EXHIBIT C

    APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY- 12
Case 19-01069-JMM        Doc 67     Filed 12/21/19 Entered 12/21/19 14:48:21         Desc Main
                                  Document      Page 18 of 20




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 21, 2019, I filed the forgoing document
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors/Debtors-in-possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A. Faucher on behalf of creditor BrunoBuilt, Inc.: rfaucher@hollandhart.com

Brett R. Cahoon on behalf of US Trustee ustp.region18.bs.ecf@usdoj.gov

Trevor L. Hart on behalf of Washington Trust Bank: tlh@perrylawpc.com


       AND I FURTHER CERTIFY that on such date I served the foregoing on the following
 non CM/ECF Registered Participants in the manner indicated:

        Via first class mail, postage prepaid addressed as follows:

 See attached Mailing Matrix.

/s/ Holly Roark
________________________
Holly Roark
              Case 19-01069-JMM               Doc 67       Filed 12/21/19           Entered 12/21/19 14:48:21            Desc Main
Label Matrix for local noticing                      (p)ADA COUNTY INDIGENTPage
                                                        Document             SERVICES19 of 20             Michael Band
0976-1                                               ATTN FINANCE DEPARTMENT                              Davison, Copple, Copple & Copple, LLP
Case 19-01069-JMM                                    252 E FRONT STREET SUITE 199                         POB 1583
District of Idaho                                    BOISE ID 83702-7339                                  Boise, ID 83701-1583
Boise
Sat Dec 21 13:09:23 MST 2019
Bank of America                                      Barclay’s Bank                                       Barclays Bank
PO BOX 45224                                         PO Box 60517                                         POB 8803
Jacksonville, FL 32232-5224                          City of Industry, CA 91716-0517                      Wilmington, DE 19899-8803



Brunobuilt, Inc                                      Brett R Cahoon                                       Capital One Bank (USA), N.A.
890 E Franklin Rd Ste 202                            OFFICE OF THE US TRUSTEE US DEPT                     by American InfoSource as agent
Meridian, ID 83642-6070                              720 Park Blvd., Ste. 220                             PO Box 71083
                                                     Boise, ID 83712-7785                                 Charlotte, NC 28272-1083


Chase Card Member Services                           Terry C Copple                                       Davison, Copple, Copple
PO Box 6294                                          Davison, Copple, Copple & Copple, LLP                Attn: Terry Copple, Esq.
Carol Stream, IL 60197-6294                          POB 1583                                             PO Box 1583
                                                     Boise, ID 83701-1583                                 Boise, ID 83701-1583


Amy D Dempsey                                        William E Dempsey II                                 Robert A Faucher
1720 E Sendero Lane                                  1720 E Sendero Lane                                  POB 2527
Boise, ID 83712-6628                                 Boise, ID 83712-6628                                 Boise, ID 83701-2527



Trevor L Hart                                        (p)IDAHO CENTRAL CREDIT UNION                        Idaho State Tax Commission
PERRY LAW PC                                         PO BOX 2469                                          P.O. Box 36
PO Box 637                                           POCATELLO ID 83206-2469                              800 Park Blvd
Boise, ID 83701-0637                                                                                      Boise, ID 83722-0036


Internal Revenue Service                             McConnell Wagner Sykes & Sta                         Morrow & Fischer
PO BOX 7346                                          Attn: Richard Stacey, Esq.                           Attn: Laura Burri
Philadelphia, PA 19101-7346                          827 E. Park Blvd, Ste. 201                           332 N. Broadmore Wy, Ste 102
                                                     Boise, ID 83712-7782                                 Nampa, ID 83687-5331


Morrow & Fischer, PLLC                               US Trustee                                           Washington Trust Bank
c/o Laura E. Burri                                   Washington Group Central Plaza                       c/o Trevor L Hart
332 N Broadmore Way, Ste 102                         720 Park Blvd, Ste 220                               Perry Law, P.C.
Nampa, ID 83687-5331                                 Boise, ID 83712-7785                                 POB 637
                                                                                                          Boise, ID 83701-0637

(p)WASHINGTON TRUST BANK                             Zion’s Bank
PO BOX 2127                                          Boise/Main Financial Center
SPOKANE WA 99210-2127                                800 W Main Street, Ste 100
                                                     Boise, ID 83702-5947




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
              Case 19-01069-JMM               Doc 67       Filed 12/21/19        Entered 12/21/19 14:48:21               Desc Main
Ada County Treasurer                                 (d)Ada County TreasurerPage 20 of 20
                                                        Document                                          Idaho Central Credit Union
200 W. Front St.                                     c/o Ammon C. Taylor                                  PO Box 2469
PO Box 2868                                          200 W. Front St., Room 3191                          Pocatello, ID 83206
Boise, ID 83701                                      Boise, ID 83702


Washington Trust Bank
Peter Stanton, CEO
PO Box 2127
Spokane, WA 99210-2127




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BrunoBuilt, Inc.                                  End of Label Matrix
                                                     Mailable recipients    25
                                                     Bypassed recipients     1
                                                     Total                  26
